DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the response and/or arguments filed for Application 16/842,283 filed on 24 May 2022.
Applicant’s remarks/arguments/amendments to the claims at issue are sufficient to overcome the rejections of the claims under 35 U.S.C. § 112,  § 101, and § 103 set forth in the previous Office Action. Accordingly, the rejections of the claims under 35 U.S.C. § 112, § 101, and § 103 are withdrawn.
Claims 1, 9-14, and 17-19 have been amended.
Claims 1-20 are currently pending, have been examined and are allowed. 

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Allowable Subject Matter

The following is the Examiner’s statement of reasons for allowance:

In particular, Claim 1 recites: 

A computer-implemented method, comprising: 

receiving, by a server system, a cryptographic service request from at least one application of a plurality of applications over a network communication channel, the cryptographic service request comprising a cryptographic operation to be performed, a Hardware Security Module Local Master Key (HSM LMK) identifier, and a cryptographic keys index, wherein the cryptographic keys index is an identifier of the at least one application and the HSM LMK identifier is an identifier of an HSM dedicated to the at least one application for performing the cryptographic operation; 

generating, by the server system, a cryptographic operation command to perform the cryptographic operation; 

sending, by the server system, the cryptographic operation command to the HSM identified by the HSM LMK identifier, the HSM configured to perform the cryptographic operation; 

receiving, by the server system, a response from the HSM, the response indicative of a result of the performed cryptographic operation; and 

sending, by the server system, the response to the at least one application over the network communication channel.  


With regard to prior art, the closest references located are French, US 9,530,011 (“French”), in view of Kancharla et al., US 2016/0149877 (“Kancharla”).

However, none of the references disclose the limitation feature(s) comprising at least:

receiving, by a server system, a cryptographic service request from at least one application of a plurality of applications over a network communication channel, the cryptographic service request comprising a cryptographic operation to be performed, a Hardware Security Module Local Master Key (HSM LMK) identifier, and a cryptographic keys index, wherein the cryptographic keys index is an identifier of the at least one application and the HSM LMK identifier is an identifier of an HSM dedicated to the at least one application for performing the cryptographic operation; 

generating, by the server system, a cryptographic operation command to perform the cryptographic operation; 

sending, by the server system, the cryptographic operation command to the HSM identified by the HSM LMK identifier, the HSM configured to perform the cryptographic operation; 

as recited in the amended independent claims.

Claims 10 and 19 recite similar features to that of claim 1. Therefore the reasoning presented above with regard to claim 1 applies to claims 10 and 19 as well.

Accordingly, for the reasons stated above, claims 1, 10, and 19 and dependent claims 2-9, 11-18, and 20 are deemed to be allowable over the prior art of record.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692